DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher et al. (EP 1318475 A1 – hereinafter “Gallagher”).
Claim(s) 1-2, 11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Amitay (US 2018/285679 A1 – hereinafter “Amitay”).
Claim 1:
Gallagher discloses an electronic apparatus comprising: 
a memory configured to store instructions (¶57); and 
at least one processor connected to the memory (¶57 discloses “computer program having instructions for controlling one or more computers to practice the method”), and configured to perform processing to: 
apply a target image to a trained neural network model to detect a first-class object and a second-class object included in the target image (¶6 discloses ¶24 discloses “detecting subject matter such as clear blue sky or lawn grass … candidate subject matter regions” –  where, a first-class can be seen as the sky and a second-class as grass; ¶24 discloses “a trained neural network to decide whether a candidate region fits the unique characteristic of blue sky”; This is only one example provided by Gallagher.  Gallagher discloses other examples in at least ¶24 and ¶¶31-33 that disclose face, bodies, water, ... ), 
identify different image-quality processing methods to be applied to the detected first-class object and the detected second-class object, respectively (¶27 discloses “image enhancement operation is selected 40 from a collection of pre-determined image enhancement operations … controlling the amount of selected enhancement appropriate for the target subject matter
and the background subject matters.”; ¶28 discloses “conservatively sharpen image regions in which clear sky is detected and aggressively sharpen image regions in which clear sky is not detected.”; ¶29 discloses “Alternatively or additionally, the present invention can be used to conservatively remove noise in image regions in which grass lawn is detected, and  aggressively remove noise image in image regions in which grass lawn is not detected”), and 
(¶31 discloses “selectively modify the colors (color remapping) of certain target subject matters.  For example, the color of sky regions in an image can be modified to a predetermined "preferred" or "memory" color of the sky; the color of grass regions in an image can be modified to a predetermined
"preferred" or "memory" color of the lawn grass (e.g., that of a golf course)”).
Claim 1:
Amitay discloses an electronic apparatus comprising: 
a memory configured to store instructions (Fig. 5, 506); and 
at least one processor connected to the memory (Fig. 5, 502; ¶12), and configured to perform processing to (¶12): 
apply a target image to a trained neural network model (¶42 discloses “computational network (e.g., a neural system or a neural network”; ¶122 discloses “a convolutional neural network model”) to detect a first-class object and a second-class object included in the target image (Fig. 12 and ¶129 discloses “1201a includes grass and a human. The segmented image 1202a shows that a CNN has classified the human and grass.” i.e. a first-class object and a second-class object, respectively; ¶129 further discloses “A third image 1201c shows an airplane, while the image 1202c demonstrates a CNN's ability to classify objects in the image 1201c as either sky, building, or airplane (emphasis added).”), 
identify different image-quality processing methods to be applied to the detected first-class object and the detected second-class object, respectively (¶134 discloses “sky style or texture information
1305a stored in the database 1110 may be utilized to update portions 1310c of the image 1120b identified as sky by the CNN 1105b when generating image 1320.” Similar style and texture updates can be made to the class objects of “human(s)” and “grass.”; ¶163 discloses “iterative quality improvement”), and 
individually apply the identified different image-quality processing methods to the detected first-class object and the detected second-class object, respectively (¶151 discloses “two or more regions of the input image representing objects identified in block 1610 are separately updated based on individual texture information for each object.”; ¶157 discloses “Styles of the recognized objects in the starting (new) image may be modified by applying Gatys style
reconstructions to two or more recognized objects … artistic style transfer may be performed
separately for multiple objects of different types in the single new image, based on styles from multiple other images.”; ¶¶165-166 disclose texture enhancements of the different objects as an image-quality improvement process).
Claim 2:
Amitay discloses the electronic apparatus according to claim 1, wherein the neural network model is trained to detect the first-class object and the second-class object included in the target image (Fig. 12 and ¶¶122-129), based on learning data including an learning image, a class to which the learning image belongs (¶80 discloses “Deep Convolution Networks (DCNs) … Object Classification, Object Localization”; ¶123 discloses “a plurality of training image sets, shown in FIG. 11”), information about a first-class object included in the learning image, and information about a second-class object included in the learning image (¶124 discloses “the training image sets 1101a-c include objects of known types, the known type information is also provided to the CNN 1105a along with the training sets themselves.”).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amitay in view of Bhaskar et al. (WO2020240809A1 for which US20210406615A1 is reference herein as an English translation – hereinafter “Bhaskar”).
Claim 3:
Amitay discloses the electronic apparatus according to claim 2, wherein the information about the first-class object comprises at least one of information about pixels corresponding to an object (¶132 discloses, “In some aspects the style information 1305a-c may represent output of filters generated based on the training images 1101a-c”; ¶133 discloses “the style information 1305a-c may indicate one or more of a number of edge pixels within an object”), information about (¶131 discloses “styles of objects included in the training image sets 110-1a-c used to generate the object database 1110.”; ¶132 discloses “The style information in the database 1110 which may include texture information, may then be used to update segmented regions of the image 1120b corresponding to the particular objects to produce image 1320 … the style information 1305a-c may represent output of filters generated based on the training images 1101a-c.”; ¶140 discloses “The model includes data defining unique characteristics of the plurality of objects in the series of training images. In some aspects, the unique characteristics of each of the plurality of objects may include a texture of each of the plurality of objects.”), and the information about the second-class object comprises at least one of information about pixels corresponding to an object (¶132 discloses, “In some aspects the style information 1305a-c may represent output of filters generated based on the training images 1101a-c”; ¶133 discloses “the style information 1305a-c may indicate one or more of a number of edge pixels within an object”), and information about a texture of the object (¶¶131-132, 140).
Amitay discloses all of the subject matter as described above except for specifically teaching “a bounding box surrounding the object.”  However, Bhaskar in the same field of endeavor teaches “a bounding box surrounding the object” (¶44 discloses “one or more objects are present in the image 31 based on the feature map 32 output from the feature extraction part 21 … the coordinate estimation part 23 specifies a region in which the object of the class i is present, from the feature map 32-i, and sets a bounding box corresponding to the region.”; ¶48; ¶¶50-50 and Fig’s 5A-5B).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Amitay and Bhaskar before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to identify the position and type of one or more objects and serve as a reference point for object classification.  This motivation for the combination of Amitay and Bhaskar is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
	
Claims 4 and 12:
The combination of Amitay and Bhaskar discloses the electronic apparatus according to claim 2, wherein the trained neural network model comprises a feature-extraction neural network (¶123 discloses “Each of the one or more filters may be configured to extract certain unique content features from an image applied to the CNN.”) to (feature, estimate$4), a first-class object detection neural network to detect the first-class object, and a second-class object detection neural network to detect the second-class object (Fig. 12 and ¶129 discloses “1201a includes grass and a human. The segmented image 1202a shows that a CNN has classified the human and grass.” i.e. a first-class object and a second-class object, respectively; ¶112 and Fig. 6 discloses “decomposition techniques where a memory 602 can be interfaced via an interconnection network 604 with individual (distributed) processing units (neural processors) 606 of a computational network (neural network) … the processing unit 606 may be configured to determine a number of separable filters to express a filter in the neural network and/or selectively apply a decomposed convolution to the filter.”; Fig.’s 7-8 and ¶114-117 expands on the decomposition implementation ).
Amitay discloses all of the subject matter as described above except for specifically teaching “estimate a class to which an image belongs.”  However, Bhaskar in the same field of endeavor teaches “estimate a class to which an image belongs” (¶8 discloses “the model further includes at least one class estimation part that outputs class information indicating a class of each of the one or more objects based on the feature map”; ¶¶31, 41, 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Amitay and Bhaskar before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the accuracy of classification on a large number of images that are required for deep learning (Bhaskar ¶¶2, 4-5).  This motivation for the combination of Amitay and Bhaskar is supported by KSR exemplary rationale 
Claims 5 and 13:
The combination of Amitay and Bhaskar discloses the discloses the electronic apparatus according to claim 4, wherein the feature-extraction neural network comprises a plurality of layers (Amitay ¶123) comprising a plurality of filters (Amitay ¶123 discloses “the convolutional neural network may include a plurality of processing layers. Each layer of processing may include one or more filters”).
Claim 11:
Both Gallagher and Amitay disclose the remaining elements recited in claim 11, except for the claim elements not recited in claim 1, for at least the reasons discussed in claim 1 above.
Claim 19:
Both Gallagher and Amitay disclose discloses a computer-readable recording medium storing instructions that are executable by at least one processor (Gallagher¶57; Amitay ¶12) to …
Both Gallagher and Amitay disclose the remaining elements recited in claim 19 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 6-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ross Varndell/Primary Examiner, Art Unit 2666